Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 1 of 11 PageID #: 1895


                                                                                                              1


  1                      UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
  2    - - - - - - - - - - - - - - - X
                                         :
  3        AB DISCOUNT DEPOT LLC, ET     : 19-CV-02818(CBA)
           AL.,                          :
  4                                      :
                  Plaintiffs,            :
  5                                      : United States Courthouse
                                         : Brooklyn, New York
  6         -against-                    :
                                         :
  7                                      : September 11, 2019
                                         : 2:00 p.m.
  8        UNITED STATES CITIZENSHIP     :
           AND IMMIGRATION SERVICES,     :
  9
                          Defendant.
 10
       - - - - - - - - - - - - - - - X
 11
                 TRANSCRIPT OF CIVIL CAUSE FOR PRE MOTION CONFERENCE
 12                      BEFORE THE HONORABLE CAROL B. AMON
                         UNITED STATES SENIOR DISTRICT JUDGE
 13
                                           A P P E A R A N C E S:
 14
       For the Plaintiffs: ELIZABETH DAVID-DEMBROWSKY
 15                             205 East 89th Street, 2-A
                                New York, New York 10128
 16
                                          BY:      ELIZABETH DAVID-DEMBROWSKY, ESQ.
 17

 18    For the Defendant:                 U.S. DEPARTMENT OF JUSTICE
                                          UNITED STATES ATTORNEYS OFFICE
 19                                            271-A Cadman Plaza East
                                               Brooklyn, New York 11201
 20
                                          BY:      SHELDON SMITH, ESQ.
 21

 22    Court Reporter:                             DENISE PARISI, RPR, CRR
                                                   Official Court Reporter
 23                                                Telephone: (718) 613-2605
                                                   E-mail: DeniseParisi72@gmail.com
 24
       P r o c e e d i n g s r e c o r d ed b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
 25    p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.



                                            Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 2 of 11 PageID #: 1896


                                       Proceedings                             2


  1                 (In open court.)

  2                 THE COURTROOM DEPUTY:       Case number 19-CV-2818, AB

  3    Discount Depot v. USCIS on for a pre-motion conference.

  4                 THE COURT:    Do the parties want to state their

  5    appearances, please, first for the plaintiff?

  6                 MS. DAVID-DEMBROWSKY:       Yes.    Good afternoon, Your

  7    Honor.   Elizabeth David-Dembrowsky, attorney appearing for

  8    Michael E. Piston on behalf of plaintiff.

  9                 THE COURT:    Okay.

 10                 MR. SMITH:    Good morning, Your Honor.      Sheldon

 11    Smith, Special Assistant United States Attorney on behalf of

 12    defendant.    I'm also here with an intern from my office,

 13    Ms. Monica Mercola.

 14                 THE COURT:    All right.     Good afternoon.   You all can

 15    be seated.

 16                 So I take it that what we want here is cross-motions

 17    for summary judgment?

 18                 MR. SMITH:    Yes, Your Honor.

 19                 THE COURT:    Is there no room for any resolution of

 20    this short of motion practice?         Has that all been explored?

 21                 MR. SMITH:    It has been explored, Your Honor.        I

 22    mean, I'm gladly willing to go back to the agency for further

 23    discussion; however, as you can see, this is the second time

 24    this case has been before Your Honor; the agency has denied

 25    this case.    I would be glad to go back to the agency, Your


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 3 of 11 PageID #: 1897


                                     Proceedings                              3


  1    Honor, to further explore potential resolution.          As you can

  2    see, this case was before Your Honor last year in August, it

  3    was a stipulated dismissal where the parties agreed that USCIS

  4    would reopen the I-140 re-adjudication to -- reopen the I-140

  5    petition to re-adjudicate on one issue and the agency did that

  6    and re-denied the petition and plaintiffs then re-filed this

  7    action before Your Honor.       So I'm not saying a resolution is

  8    impossible; however, it seems, based on the procedural history

  9    of this case, it may be unlikely.

 10               THE COURT:    Have you talked to them about it since

 11    the filing of the new case?

 12               MR. SMITH:    Yes, Your Honor.

 13               THE COURT:    And they weren't receptive to doing it?

 14               MR. SMITH:    That's correct, Your Honor.

 15               THE COURT:    Does the plaintiff agree that the

 16    standard that they have to meet is showing that the action of

 17    the agency was arbitrary, capricious, and abusive discretion?

 18               MS. DAVID-DEMBROWSKY:        Yes, Your Honor.

 19               THE COURT:    That's a pretty tough standard to meet.

 20    How do you think you are going to meet that?

 21               MS. DAVID-DEMBROWSKY:        So, Your Honor, it appears

 22    that there's only one issue that is occurring and it has to do

 23    with the definition of, in part, "primary," which "primary" --

 24    according to the Board of Governor of the Fed vs. Agnew, 329

 25    U.S. 441, "primary" means more than half, and it looks like


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 4 of 11 PageID #: 1898


                                     Proceedings                              4


  1    even if we were to accept on its face, which we are not

  2    willing to do, the fact that no evidence was presented to

  3    support their contention that 40 percent of the client's time

  4    may not have been spent in managerial, which we actually argue

  5    is not the case, but even if we were to accept that, that

  6    still wouldn't meet the burden.

  7               THE COURT:    Because you don't have to show that?

  8               MS. DAVID-DEMBROWSKY:        Well, "primary" means more

  9    than half, and if all they could potentially argue and be

 10    successful in arguing, which, again, we don't contend is the

 11    case, that that would still only be 40 percent, so we would

 12    consider that math, in a sense, or lack of math, to be

 13    arbitrary and capricious.

 14               THE COURT:    Just tell me how the term "primary" fits

 15    into the analysis.

 16               MS. DAVID-DEMBROWSKY:        Your Honor, the argument that

 17    was attempted to be made was that it was a conclusion that our

 18    client, Mr. Mansha, was not, quote/unquote, "primarily acting

 19    in managerial capacity," and part of their --

 20               THE COURT:    And you say "primarily" is defined

 21    somewhere as what?

 22               MS. DAVID-DEMBROWSKY:        More than half.

 23               THE COURT:    So more than half of his time has to be

 24    spent as a manager.

 25               MS. DAVID-DEMBROWSKY:        Which it is.


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 5 of 11 PageID #: 1899


                                       Proceedings                            5


  1               THE COURT:    Did they find that below?       I thought

  2    they found --

  3               MS. DAVID-DEMBROWSKY:        They found that only

  4    25 percent -- they were only arguing that 25 percent of his

  5    time related to employee management, and they also argued an

  6    additional 15 percent -- socializing -- shouldn't be counted,

  7    but even if we were to agree, which we do not, that the

  8    25 percent and the additional 15 percent -- that only equals

  9    40, which then would still not be an argument that would be

 10    successful about the rest of his time, which they haven't

 11    argued about, it would not still be primarily in managerial

 12    duties.

 13               THE COURT:    So their statistic of 40 percent

 14    pertains to non-managerial work?

 15               MS. DAVID-DEMBROWSKY:        Correct, Your Honor.

 16               THE COURT:    Oh, I thought it was the other way

 17    around.

 18               MR. SMITH:    Your Honor, if I may?

 19               THE COURT:    Yes.

 20               MR. SMITH:    Your Honor, the decisions -- so first

 21    I'll say that the plaintiffs' argument that even if the agency

 22    has identified and labeled 40 percent of the duties to be

 23    non-managerial, that the remaining 60 percent is managerial,

 24    and that's a fluid argument because the agency does not

 25    concede anywhere in the decision that the duties that it does


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 6 of 11 PageID #: 1900


                                     Proceedings                              6


  1    not explicitly state are non-managerial are managerial.           It

  2    just -- it gives an example of certain duties that it found

  3    and assessed; in particular, the 25 percent of time that the

  4    employee or the beneficiary spend in employee management and

  5    the 15 percent spent socializing.         The discussion and the

  6    agency's decision is that the 25 percent of the time spent in

  7    employee management is disproportionate to the size and

  8    complexity of the company which is a consideration the agency

  9    can make based on the regulations and the case law; and

 10    essentially what the agency is saying is that if Mr. Mansha is

 11    spending 25 percent of his time doing things like interviewing

 12    and hiring, performance review for the primary employee

 13    records, that seems to be a large amount of time for someone

 14    to be spending his time doing for such a small company that's

 15    not particularly complex.

 16               And so the agency is acknowledging that there may be

 17    some managerial duties there, but it definitely does not

 18    comprise the majority of the primary --

 19               THE COURT:    But are you defining managerial duties

 20    based on the size of the company?

 21               MR. SMITH:    It's not -- it's the factor, Your Honor,

 22    and the statute does authorize that.           If you look at 8 CFR

 23    204.5(j)(4)(ii), which authorizes the agency to use the size

 24    of a company as a factor to consider the reasonable needs of

 25    the organization in the overall purpose and stage of


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 7 of 11 PageID #: 1901


                                     Proceedings                              7


  1    development of the organization, so you look at the size of

  2    the company and how it operates and determine whether a

  3    manager, as defined by the statute, is necessary for that

  4    company.   So size by itself, as the regulations also state, is

  5    not -- is not something the agency should conclude as being

  6    dispositive but is a factor when deciding whether the employee

  7    or the perspective employee will be performing managerial

  8    duties.

  9               THE COURT:    So I take it under the code of federal

 10    regulations you have indicated or made a pitch that Mansha,

 11    more than 50 percent of his time, engaged in managerial

 12    duties, correct?

 13               MS. DAVID-DEMBROWSKY:        Yes, Your Honor.

 14               THE COURT:    And what were those duties that you --

 15               MS. DAVID-DEMBROWSKY:        I don't -- I don't have a lot

 16    of information about that to share, but I do know that's part

 17    of what we contend, and I do know that on the information that

 18    we do have in terms of the reason for rejection, the only two

 19    asserted reasons were the ones that we were speaking about

 20    previously, which are the argument about the employment

 21    management work and then the argument about the other

 22    estimated 15 percent time in socializing both with customers

 23    and the employees.

 24               MR. SMITH:    Again, Your Honor, those two reasons

 25    were offered as part of the totality of the record analysis,


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 8 of 11 PageID #: 1902


                                     Proceedings                                  8


  1    so it wasn't that the agency only considered those two sets of

  2    duties, the agency considered those two sets of duties in

  3    light of the employer's entire operation.

  4               MS. DAVID-DEMBROWSKY:        If there were other

  5    considerations that they had, they weren't then shared.              The

  6    only two reasons that we have are those that were asserted.

  7               MR. SMITH:    Your Honor, all the reasons that the

  8    agency relied on are in the agency's decision and are also in

  9    the administrative record that was filed with the Court on

 10    Monday.

 11               THE COURT:    The company has other individuals, it

 12    says, are managers as well?

 13               MR. SMITH:    Yes, Your Honor.        So per the

 14    organizational chart filed with the I-140 petition, Your

 15    Honor, they claim they have their three managers -- a general

 16    manager, a store manager, and a marketing manager -- that

 17    Mr. Mansha, the beneficiary, supervises.

 18               THE COURT:    So he is a manager over those managers?

 19               MR. SMITH:    Correct.     So -- and one of the

 20    requirements -- purportedly, one of the requirements in the

 21    regulations that if you are a first-line supervisor, cannot be

 22    a managerial -- cannot be acting in a managerial capacity for

 23    purposes of this statute and regulations.            You must be a

 24    supervisor of other supervisors, in essence, so that's the --

 25    that's the argument that plaintiff is making is that


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 9 of 11 PageID #: 1903


                                      Proceedings                             9


  1    Mr. Mansha is supervising other professional employees, other

  2    managers, and the Government's response to that is, even if he

  3    is doing that, it's not comprising the majority of his time.

  4    He's still involved in the day-to-day operations of the

  5    company.

  6               THE COURT:    But are you saying that if he's

  7    supervising other managers, that's not managing under the

  8    statute?

  9               MR. SMITH:    No.    I'm saying it is managing, Your

 10    Honor, it's just not what his primary duties are, and his

 11    duties -- his managerial duties need to be his primary

 12    responsibility, which it's not, per the record.

 13               THE COURT:    Did you go through the appellate process

 14    on this?   The petitioner may appeal to the administrative

 15    appeals office.    Was that done here?

 16               MR. SMITH:    My understanding, Your Honor, is that it

 17    was not appealed to the AAO, but it's also an option that the

 18    petitioner -- plaintiff has.        It's not a requirement.     My

 19    understanding is that this was not -- this decision came from

 20    the Nebraska Service Center of USCIS; it did not go from the

 21    Service Center to the AAO.

 22               THE COURT:    But there's no administrative exhaustion

 23    requirement?

 24               MR. SMITH:    No, Your Honor.

 25               THE COURT:    All right, so it's cross-motions for


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 10 of 11 PageID #: 1904


                                      Proceedings                            10


   1   summary judgment, correct?

   2               MR. SMITH:    Yes, Your Honor.

   3               THE COURT:    All right.     Have you thought about a

   4   schedule?

   5               MR. SMITH:    The parties have agreed on a schedule,

   6   Your Honor.    I will read it into the record.        The

   7   administrative record has already been served as of this past

   8   Monday.

   9               On October 4th, defendant will serve its motion to

  10   dismiss, or, in the alternative, its motion for summary

  11   judgment.

  12               On November 1st, plaintiffs will serve their

  13   opposition to defendant's motion to dismiss or for summary

  14   judgment and their cross-motion for summary judgment.

  15               On November 22nd, defendant will serve its reply in

  16   support of its motion, and plaintiffs -- the defendant will

  17   serve its reply in support of its motion to dismiss the

  18   cross-motion for summary judgment and its opposition to

  19   plaintiffs' cross-motion for summary judgment, excuse me.

  20               And on December 6th, the plaintiffs will serve their

  21   reply in support of their cross-motion for summary judgment

  22   and each party will file their respective papers with the

  23   Court per Your Honor's rules.

  24               THE COURT:    Okay.   So the briefing you anticipate to

  25   be finished by December 6th, correct?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:19-cv-02818-CBA-RER Document 22 Filed 12/26/19 Page 11 of 11 PageID #: 1905


                                        Proceedings                           11


   1               MR. SMITH:       Yes, Your Honor.

   2               THE COURT:       All right.     I will set this down for

   3   argument on December 19th at two o'clock.

   4               MR. SMITH:       That works for me, Your Honor.

   5               MS. DAVID-DEMBROWSKY:          Yes.

   6               THE COURT:       All right.     I'll see you then.

   7               MS. DAVID-DEMBROWSKY:          Thank you.

   8               MR. SMITH:       Thank you.

   9               (Matter concluded.)

  10

  11                            *      *      *      *         *

  12

  13   I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
  14

  15       /s/ Denise Parisi                             September 13, 2019
       _________________________________                  ________________
  16         DENISE PARISI                                      DATE

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                Denise Parisi, RPR, CRR
                                     Official Court Reporter
